Case 1:19-cv-05642-LGS-DCF Document 57-1 Filed 12/17/19 Page 1 of 4




                             Exhibit 1
     Case 1:19-cv-05642-LGS-DCF Document 57-1 Filed 12/17/19 Page 2 of 4   1
     JAFKMANC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    MANHATTAN SAFETY MAINE, INC.,
     et al.,
4
                      Plaintiffs,
5
                 v.                                19 CV 5642 (LGS)
6
     ARIE GENGER, et al.,
7
                      Defendants.
8
     ------------------------------x
9                                                  New York, N.Y.
                                                   October 15, 2019
10                                                 10:35 a.m.

11   Before:

12                         HON. LORNA G. SCHOFIELD,

13                                                 District Judge

14                                 APPEARANCES

15   POLLOCK COHEN LLP
          Attorneys for Plaintiffs
16   BY: ADAM LEWIS POLLOCK
          CHRISTOPHER KIN LEUNG
17

18   GELBER SCHACHTER & GREENBERG PA
          Attorneys for Defendant Arie Genger
19   BY: NATALIA B. McGINN
          FREDDY FUNES
20
     HUGHES HUBBARD & REED LLP
21        Attorneys for Defendants Arnold Broser, David Broser, ABDG
     LLC, TEDCO, Inc.
22   BY: WILLIAM R. MAGUIRE
          CHRISTOPHER CHARLES GARTMAN
23
     BRIAN CUNNINGHAM
24        Attorney for Ron Satija

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-05642-LGS-DCF Document 57-1 Filed 12/17/19 Page 3 of 4   15
     JAFKMANC

1    often, so it's kind of hard to for me to tell how much further

2    we would have to get before that gets resolved, but in terms of

3    just the settlement agreement, the estate's claims on the

4    fraudulent transfer, I imagine we're going to get either

5    approval or denial from the bankruptcy court by December, would

6    be my guess.

7              I find it hard to imagine it would go beyond that, so

8    I think we'll either need -- we'll know that we're getting the

9    settlement approved or that the Court is denying it probably by

10   the end of this calendar year.

11             THE COURT:    How does this work, the relationship --

12   I'm not talking to Mr. Cummings anymore, I'm talking to the

13   folks in this room -- how does this work, the relationship

14   between that action and this action?        If that one gets resolved

15   first and there's an adjudication of the disposition of the

16   assets at issue here, then what's point of doing anything here?

17             MR. POLLOCK:    If I may address that?

18             THE COURT:    Yes.

19             MR. POLLOCK:    These are separate applications,

20   separate cases and separate assets.

21             THE COURT:    They are separate assets?

22             MR. POLLOCK:    And separate assets.

23             The bankruptcy trustee has submitted a document here

24   in which he says that Orly Genger, the debtor, has no claim to

25   the $32 million at issue.      Whatever the assets or debts are in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-05642-LGS-DCF Document 57-1 Filed 12/17/19 Page 4 of 4     16
     JAFKMANC

1    that case, are not the assets or debts in this case; in fact,

2    he explicitly says they're separate.        And, for that reason, I

3    surmise, the trust in that case has not made an application to

4    stay this case.    These are not her assets, and nobody says that

5    they are her assets.

6              And were the trustee to make an application for a

7    stay, I think that that would clearly be something that would

8    be relevant for us to be discussing.        I don't want to hold up

9    this case.   And implicit in what I hear him saying is that

10   there would be some kind of limited stay of discovery.           I don't

11   want to hold up our work while something happens to adjudicate

12   assets that aren't pertinent in this case.

13             THE COURT:    So here's what I'm going to suggest:          As I

14   said, I'm referring this all to Judge Freeman, so I will let

15   her resolve this stay issue.      And since it has just come up,

16   this proposal has come up now, I suggest you talk to each other

17   and see if you can agree on something before bringing it to

18   her, and perhaps that will just obviate all of that.

19             And then I think what I will do is I will set an

20   initial discovery schedule.      Judge Freeman, of course, is free

21   to modify that, but at least we will have accomplished

22   something today.    We'll have a briefing schedule for the

23   motion.   It sounds like it should go forward.        And we'll also

24   have a discovery schedule, but if you all can agree to stay

25   discovery except all the historical information, all of that is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
